Colt, J.
The tax payer “ filed with the assessors a list subscribed by him of his estate liable to taxation,” and made oath as required by Statute. Gen. Sts. c. 11,' § 46. The assessors were not bound to receive the list as true, if he neglected to answer on *223oath the inquiries which were put to him, for the list is not conclusive as to property not embraced in it which may be disclosed upon such inquiries. Hall v. County Commissioners, 10 Allen, 100.
The list proved to be inaccurate by reason of the omission of some personal property which was afterwards admitted to be taxable. But the right to an abatement is not defeated by mere inaccuracy in the list filed, for then one who was once taxed could have no relief if any one item had been omitted which was ultimately held taxable, however doubtful the question might have been originally, and although honestly omitted from a belief that it was not taxable. The condition imposed by the statute is merely that a list shall be filed, with the signature and oath of the tax payer, “ that it is full and accurate, according to his best knowledge and belief ; ” such a list, made and filed in good faith, entitles the party to be heard upon his application. for an abatement.
The imperfect descriptions in the list, by reference to the list of the previous year, might have justified the assessors in rejecting it at the time. But as it was received without objection made to these irregularities, and as they do not affect the questions arising upon the abatement asked, it is too late to make that objection for the first time, after this complaint is made to the county commissioners. The list was properly treated as a substantial compliance with the statute. It is not like Winnisimmet Co. v. Chelsea, 6 Cush. 477, for there was in that case an entire neglect to comply with, the statute, while here its provisions were met in all essential particulars. Charlestown v. County Commissioners, 101 Mass. 87.
It was found by the commissioners that there was no refusal on the part of the tax payer to answer under oath concerning the nature and amount of his property. But if it had proved otherwise there would have been no forfeiture involved in it of the right to an abatement of an illegal tax. Gen. Sts. c. 11, §25. •
The commissioners had full jurisdiction of the petitioners’ application for an abatement, and did abate so much of the tax as was *224assessed on Ms interest in sundry cargoes at sea. Their action cannot be revised in this proceeding, if it was competent for them to find as a fact that these cargoes were not taxable as the property of the tax payer.
As a general rule the findings of the commissioners upon matters of fact will not be reviewed on certiorari. Where all the evidence is reported, the inquiry is whether it will justify the finding as a legitimate inference, not whether the finding is against the weight of evidence. It is enough that there is some evidence to justify it. Gibbs v. County Commissioners, 19 Pick. 298. Nightingale, petitioner, 11 Pick. 168. Farmington River Water Power Co. v. County Commissioners, ante, 206.
Upon the allegations in this petition, and the facts stated in the answer as found by them, we cannot say that the abatement of which the petitioners complain was not legally made upon evidence before them. Nor is it open to the petitioners now to controvert the facts found, or change their effect by proving any of the other facts alleged by them. They have had day in a court of competent jurisdiction, and cannot reverse its decision except for error in law. Petition dismissed, with costs.